 
Exhibit 10.5
 
 
 
  November 20, 2017
 
Big Rock Partners Acquisition Corp.
2645 N. Federal Highway
Suite 230
Delray Beach, Florida 33483
 
EarlyBirdCapital, Inc.
366 Madison Avenue
New York, New York 10017
 
Re: Initial Public Offering
 
Ladies and Gentlemen:
 
This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Big Rock Partners Acquisition Corp., a Delaware corporation (the
“Company”), and EarlyBirdCapital, Inc., as representative of the several
underwriters (the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”), of 6,000,000 of the Company’s units (the
“Units”), each comprised of one share of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), one right (each, a “Right”), and one-half
of one warrant (each, a “Warrant”). Each Right entitles the holder thereof to
receive one-tenth (1/10) of one share of Common Stock upon the consummation of a
Business Combination. Each whole Warrant entitles the holder thereof to purchase
one share of the Common Stock at a price of $11.50 per share, subject to
adjustment. The Units shall be sold in the Public Offering pursuant to the
registration statements on Form S-1, Nos. 333-220947 and 333-221659 and the
prospectus (the “Prospectus”) filed by the Company with the Securities and
Exchange Commission (the “Commission”) and the Company has applied to have the
Units listed on the NASDAQ Capital Market. Certain capitalized terms used herein
are defined in paragraph ten hereof.
 
In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, A/Z Property Partners, LLC (the “A/Z Property”) hereby agrees with
the Company as follows:
 
1.           In the event of the liquidation of the Trust Account, A/Z Property
agrees to indemnify and hold harmless the Company against any and all loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all legal or other expenses reasonably incurred in investigating,
preparing or defending against any litigation, whether pending or threatened, or
any claim whatsoever) to which the Company may become subject as a result of any
claim by (i) any third party for services rendered or products sold to the
Company or (ii) a prospective target business with which the Company has
negotiated with for a proposed Business Combination (a “Target”); provided,
however, that such indemnification of the Company by A/Z Property shall apply
only to the extent necessary to ensure that such claims by a third party for
services rendered or products sold to the Company or a Target do not reduce the
amount of funds in the Trust Account to below the lesser of (i) $10.00 per share
of the Offering Shares and (ii) the actual amount per share of the Offering
Shares held in the Trust Account due to reductions in the value of the trust
assets as of the date of the liquidation of the Trust Account, in each case
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its franchise and income taxes, less
franchise and income taxes payable, and, provided, further, that only if such
third party or Target has not executed an agreement waiving claims against and
all rights to seek access to the Trust Account whether or not such agreement is
enforceable. In the event that any such executed waiver is deemed to be
unenforceable against such third party, A/Z Property shall not be responsible
for any liability as a result of any such third party claims. Notwithstanding
any of the foregoing, such indemnification of the Company by A/Z Property shall
not apply as to any claims under the Company’s obligation to indemnify the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. A/Z Property shall have the right to defend
against any such claim with counsel of its choice reasonably satisfactory to the
Company if, within 15 days following written receipt of notice of the claim to
A/Z Property, A/Z Property notifies the Company in writing that it shall
undertake such defense.
 
 

 
 
2.           A/Z Property has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement.
 
3.           As used herein, “Trust Account” shall mean the trust fund into
which a portion of the net proceeds of the Public Offering shall be deposited.
 
4.           This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.
 
5.           No party hereto may assign either this Letter Agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on A/Z Property and its successors and assigns.
 
6.           This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.
 
7.           Any notice, consent or request to be given in connection with any
of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile transmission.
 
8.           A/Z Property acknowledges and understands that the Underwriters and
the Company will rely upon the agreements, representations and warranties set
forth herein in proceeding with the Public Offering. Nothing contained herein
shall be deemed to render the Underwriters a representative of, or a fiduciary
with respect to, the Company, its stockholders or any creditor or vendor of the
Company with respect to the subject matter hereof.
 
9.           This Letter Agreement shall terminate on the earlier of (i) the
consummation of the Business Combination or (ii) the liquidation of the Company;
provided, however, that such termination shall not relieve the undersigned from
liability for any breach of this agreement prior to its termination.
 
[Signature page follows]
 
 
 

 
 
 
 
 
Sincerely,
 
A/Z Property Partners, LLC
 
 
 
 
 
 
By:  
/s/ Richard Ackerman

 
 
 
Name: Richard Ackerman

 
 
 
Title: Managing Member

 


 
Acknowledged and Agreed:
 
BIG ROCK PARTNERS ACQUISITION CORP.
 
By: /s/ Lori Wittman

 
 
 
 
Name: Lori Wittman

 
 
 
 
Title: Chief Financial Officer

 
 
 
 

 
EARLYBIRDCAPITAL, INC.
 
By: /s/ Steven Levine

 
 
 
 
Name: Steven Levine

 
 
 
 
Title: CEO

 
 
 
 

 
 
 
 
 
[Signature Page to Letter Agreement]